UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2015 Aduro Biotech, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37345 94-3348934 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 626 Bancroft Way, 3C Berkeley, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510)848-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August10, 2015, Aduro Biotech, Inc. (“Aduro”) announced its financial results for the second quarter ended June30, 2015. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K.
